Order entered June 28, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00129-CR

                         BRANDON KYRELL JEFFERY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 068488

                                           ORDER
                        Before Justices Brown, Schenck, and Pedersen, III

       Before the Court is appellant’s May 22, 2019 motion for rehearing. We DENY the

motion for rehearing.


                                                      /s/   ADA BROWN
                                                            JUSTICE